EXHIBIT 10.17


The following form of agreement was executed by The Ohio Valley Bank Company and
each of the following directors on the dates indicated beside their names:


Name
 
Date of Agreement
     
David W. Thomas
 
December 20, 2016
     
Harold A. Howe
 
December 13, 2016
     
Thomas E. Wiseman
 
December 13, 2016
     
Anna P. Barnitz
 
December 13, 2016
     
Brent A. Saunders
 
December 13, 2016





2016 DETERMINATION OF DIRECTOR'S FEES
 
FOR PURPOSES OF THE DIRECTOR DEFERRED FEE AGREEMENT
FOR _____________


THIS AGREEMENT is made this ______ day of December, 2016, by and between THE
OHIO VALLEY BANK COMPANY located in Gallipolis, Ohio (the "Company"), and
_________  (the "Director").
 
The Company and the Director entered into a DEFERRED FEE AGREEMENT most recently
amended on ___________ (the "Agreement").
 
The Director agrees that the definition of "Fees" in Section 1.10 be amended to
read as follows effective for deferrals on or after January 1, 2017:


1.10 "Fees" means the total annual board retainer and monthly fees paid to all
directors, earned by the Director during a Plan Year.  For purposes of clarity,
Fees does not include any lead director fees, committee meeting or chair fees or
other special director fees.


The parties, by executing this Agreement hereby agree to the terms stated
herein. 


 
DIRECTOR:
 
THE OHIO VALLEY BANK COMPANY
               
By:
     
 
Title:
 


